*313Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Sharon Thomas appeals the district court’s orders dismissing her complaint alleging discriminatory hiring practices and denying her Fed.R.Civ.P. 59(e) motion for reconsideration. We have reviewed the record and find no reversible error. Accordingly, although we grant Thomas leave to proceed in forma pauperis, we affirm for the reasons stated by the district court. Thomas v. Duke Univ., No. 3:11-cv-00387, 2012 WL 5985504 (W.D.N.C. Nov. 28, 2012). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.